Lacombe, Circuit Judge,
(orally.) Upon examination of the prior acts, I am satisfied that congress was of the understanding that “hollow ware” meant vessels of this general kind, which we have here, made of cast iron. For the reason, therefore, that there seems to have been a congressional meaning given to the words “hollow ware,” and embodied in statutes before the passage of the act of 1883, I assume that congress intended to use the words with the same meaning in the later act that it did in the prior act. Verdict directed in favor of the defendant.